United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, SPRINGFIELD POST
OFFICE, Springfield, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-1193
Issued: March 15, 2022

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 2, 2021 appellant, through counsel, sought an appeal from a purported July 27,
2021 decision of the Office of Workers’ Compensation Programs (OWCP). 2 The Clerk of the
Appellate Boards assigned Docket No. 21-1193.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).3 This jurisdiction encompasses any final decision issued by OWCP within 180 days of

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The case record also contains March 24 and June 30, 2021 decisions of OWCP. As counsel did not appeal from
those decisions, the Board will not consider them in this appeal. See 20 C.F.R. § 501.3; see also D.E., Docket No. 210531 (issued June 16, 2021).
3

5 U.S.C. § 8101 et seq; 20 C.F.R. §§501.2(c) and 501.3(a).

the date appellant filed his appeal.4 The Board notes that the case record does not contain a final
adverse decision of OWCP dated July 27, 2021.5
As there is no final adverse decision of OWCP, appealed by counsel within 180 days of
the filing of this appeal, the Board concludes that the appeal docketed as No. 21-1193 must be
dismissed.6
Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-1193 is dismissed.
Issued: March 15, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

Id. at § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the date of
issuance of a decision of OWCP.”
4

5

By order dated July 27, 2021, the Board dismissed, at counsel’s request, a timely appeal from the March 24, 2021
merit decision. Order Dismissing Appeal, Docket No. 21-0762 (issued July 27, 2021). That order became final upon
the expiration of 30 days from the date of its issuance and is not subject to further review. 20 C.F.R. § 501.6(d).
6

Id.

2

